DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11, and 13-15 are allowed as Applicant has amended the independent claims to include allowable subject matter made of record in the previous Office Action.  No new prior art has been found that suggests or renders obvious the limitations of independent claims 1 and 9 disclosing the detailed method for updating a position of a second access point in a plurality of first access points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
July 20, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644